UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4923


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROWLAND HARRIS, a/k/a Roland Harris,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:09-cr-00720-JFA-1)


Submitted:   April 19, 2011                 Decided:   May 5, 2011


Before AGEE, KEENAN, and DIAZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Joshua Snow Kendrick, Columbia, South Carolina, for Appellant.
William N. Nettles, United States Attorney, J.D. Rowell,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rowland Harris appeals from his thirty-month sentence

imposed   pursuant         to   his    guilty       plea    to   being       a   felon    in

possession      of    a     firearm.        On      appeal,      he    challenges         his

enhancement          under      U.S.       Sentencing            Guidelines         Manual

§ 2K2.1(b)(6) (2009) for use of the firearm in connection with

another felony; namely, possession of a trace amount of cocaine

found in his bedroom.           Because we find that the evidence did not

support this enhancement, we vacate and remand for resentencing.

              Section        2K2.1(b)(6)        provides         for     a       four-level

enhancement if a defendant “used or possessed any firearm or

ammunition      in        connection     with        another       felony        offense.”

Application Note 14(A) to § 2K2.1 states that subsection (b)(6)

applies “if the firearm . . . facilitated, or had the potential

of facilitating, another felony offense . . . .”                        When reviewing

a sentencing enhancement under the guidelines, “we review the

district court’s factual findings only for clear error, and ‘if

the issue turns primarily on the legal interpretation of the

guidelines, our review is de novo.’”                       United States v. Carter,

601 F.3d 252, 254 (4th Cir. 2010) (internal citation omitted).

Whether   a    defendant        possessed       a   firearm      in    connection        with

another felony is a factual question we review for clear error.

United States v. Jenkins, 566 F.3d 160, 163 (4th Cir. 2009)

cert. denied, 130 S. Ct. 330 (2009).

                                            2
           The   requirements   of   § 2K2.1(b)(6)    are    “satisfied   if

the firearm had some purpose or effect with respect to the other

offense, including if the firearm was present for protection or

to embolden the actor.”       Id. at 162 (internal quotation marks,

citation, and alteration omitted).         However, “the requirement is

not satisfied if the firearm was present due to mere accident or

coincidence.”      Id. at 163 (internal quotation marks omitted).

Accordingly, the Government was required to prove more than the

mere presence of the firearm.            It was required to also prove

that Harris’s possession of the firearm facilitated or had the

tendency to facilitate his possession of cocaine. 1

           We find that the evidence does not prove that Harris's

simultaneous possession of firearms and cocaine residue in his

bedroom was anything other than coincidental.           The Government’s

contention that Harris used the firearm to protect his cocaine

is   unsupported   by   the   record.      “Baggies   with   drug   residue

generally are not valuable or useful to drug users and do not




      1
       This requirement is in contrast to situations where the
felony offense at issue is a “drug trafficking offense” and the
firearm is found in close proximity to drugs, drug-manufacturing
materials, or drug paraphernalia. In such situations, there is
a presumption that a firearm found near drugs or drug dealing
paraphernalia is connected to the drug crime. See U.S.
Sentencing Guidelines Manual § 2K2.1 cmt. n.14(B).      In this
case, there is no allegation that Harris was involved in drug
trafficking.



                                     3
need protection.”    See United States v. Smith, 535 F.3d 883, 885

(8th Cir. 2008).

           Although firearms are generally known as “tools of the

trade” for drug dealers, the Government conceded that it had no

evidence that Harris was a drug dealer, and Harris was found

responsible only for an unmeasured quantity of cocaine residue.

Moreover, Harris did not venture out in public with either the

cocaine residue or the firearm; he simply possessed them in his

home.    Additionally, the evidence failed to prove a temporal

link between the firearms and a greater amount of cocaine than

just the residue.         There is no evidence that Harris used or

possessed a larger amount of cocaine in his home prior to the

day of the search, or if he did, that the firearm was present in

his home at that time.

           The Government rests its argument heavily on the fact

that Harris was an addict and needed to protect his drugs from

others in his crime-ridden neighborhood.                However, Harris was

not charged with or held responsible for any drugs other than

the   cocaine   residue   found   in   his   bedroom.      The   Government’s

argument that Harris “was possessing that gun to further his

cocaine habit” is not connected to the evidence in this case.

There is simply no evidence that the firearm was ever in the




                                       4
vicinity of an amount of cocaine worthy of protection. 2                              See id.

at 885-86 (holding that enhancement was not warranted where only

evidence      was     that    defendant       possessed      unmeasured          quantity    of

methamphetamine residue and a firearm in his home); see also

United States v. Jeffries, 587 F.3d 690, 694-95 (5th Cir. 2009)

(holding that enhancement not applicable where only evidence was

defendant’s simultaneous possession of a firearm and a small

amount of crack cocaine in his car).

               Accordingly,       the        district    court       clearly        erred    in

determining         that     Harris’s       possession      of    the     firearm    was    “in

connection with” his possession of cocaine.                          As such, we vacate

Harris’s sentence and remand for resentencing.                            We dispense with

oral       argument    because        the     facts   and    legal        contentions       are

adequately      presented        in     the    materials         before    the    court     and

argument would not aid the decisional process.

                                                                   VACATED AND REMANDED

       2
       The Government, and to some extent the district court,
also relied on the fact that the bedroom had a lock.         The
Government also points to the drug dealing near Harris’s home,
as well as his video surveillance system, although the district
court did not explicitly rely on these factors.              The
dangerousness of the neighborhood, and Harris’s secure bedroom,
do not shed any further light onto whether Harris would use a
firearm to protect cocaine residue. First, as discussed above,
it seems unlikely that anyone would wish to steal residue, and
second, to the extent the heightened security showed that Harris
likely had larger amounts of cocaine in his home in the past,
there is no evidence that the firearm was there at that point in
time.



                                                5